        CASE 0:20-cr-00282-PJS-ECW Doc. 155 Filed 08/23/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                         Case No. 20‐CR‐0282(2) (PJS/ECW)

                      Plaintiff,

 v.                                                              ORDER

 VICTOR DEVON EDWARDS,

                      Defendant.

       A jury recently found defendant Victor Edwards guilty of one count of riot and

one count of arson. ECF No. 152. Edwards, who is represented by counsel, has filed a

pro se notice of appeal from the jury’s verdict. ECF No. 154.

       Because Edwards has not yet been sentenced, his appeal is premature. Flanagan

v. United States, 465 U.S. 259, 263 (1984) (“In a criminal case the [final judgment] rule

prohibits appellate review until conviction and imposition of sentence.”); Abney v.

United States, 431 U.S. 651, 657 (1977) (“Adherence to this rule of finality has been

particularly stringent in criminal prosecutions because the delays and disruptions

attendant upon intermediate appeal, which the rule is designed to avoid, are especially

inimical to the effective and fair administration of the criminal law.” (citation and

quotation marks omitted)).

       As a result, Edwards’s notice of appeal does not divest this Court of jurisdiction.

State ex rel. Nixon v. Coeur D’Alene Tribe, 164 F.3d 1102, 1106 (8th Cir. 1999) (“To prevent
        CASE 0:20-cr-00282-PJS-ECW Doc. 155 Filed 08/23/21 Page 2 of 2




parties from using frivolous appeals to delay or interrupt proceedings in the district

court, that court does not normally lose jurisdiction to proceed with the case when one

party appeals a non‐appealable order.”). The Court therefore intends to go forward

with sentencing as scheduled and all deadlines remain in effect.

      SO ORDERED.


 Dated: August 23, 2021                       s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                           -2-
